Case 15-01039 Doc 81 Filed 04/20/20 Entered 04/20/20 15:22:48 Main Document Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE: LEVEL III TRADING PARTNERS, LP,                      CHAPTER 11
                                                               SECTION A
          DEBTOR.
                                                               NO. 13-12120



   PATRICK C. COTTER, IN HIS CAPACITY AS
   TRUSTEE OF THE LEVEL III TRADING PARTNERS                           ADV. PROCEEDING NO.
   LP LITIGATION TRUST,
                                                                       15-01039
          PLAINTIFF,
   V.
   ROBIN E. MURRAY AND
   V. DIANNE WELLER MURRAY,

          DEFENDANTS.
                           ORDER DENYING MOTION TO ENFORCE

          This matter is before the Court on Defendants’ Re-Urged Motion to Enforce Order on

   Consent Motion for Stipulated Dismissal (“Second Motion To Enforce”). [ECF Doc. 73]. No

   Response in Opposition was filed by the Litigation Trust Trustee, Elizabeth Andrus, (“Trustee

   Andrus”).

          The Second Motion To Enforce seeks to enforce the Order on Consent Motion for

   Stipulated Dismissal (“Consent Order”). [ECF Doc. 65]. The Consent Order permits payment of

   attorneys’ fees by the Trustee (at the time of the Consent Order, the Litigation Trust Trustee

   referred to is attorney Patrick Cotter (“Trustee Cotter”), who resigned from his duties on February

   5, 2018), to Defendants Robin E. Murray and V. Dianne Weller Murray in the amount of

   $2,500.00. Id. The Second Motion To Enforce raises the same issue as a previous, identical
Case 15-01039 Doc 81 Filed 04/20/20 Entered 04/20/20 15:22:48 Main Document Page 2 of 3




   motion to enforce filed by the Defendants (the “First Motion To Enforce”). [ECF Doc. 66].

   Interpreting the Consent Order to allow recovery to the Defendants from fees paid to Trustee

   Cotter, this Court denied without prejudice the First Motion To Enforce, allowing for the

   possibility that a fee application could be filed by or on behalf of Trustee Cotter. See ECF Docs.70

   & 80. To date, no fee application has been filed by or on behalf of Trustee Cotter. All of the funds

   in the Litigation Trustee were fully administered and an Order Granting the Motion for Final

   Decree has been entered in the main case. See Main Case No.: 13-12120, ECF Doc. 380.

          Now, having considered the Second Motion To Enforce and the record in its entirety, the

   Court finds as follows:

          IT IS ORDERED that the Second Motion To Enforce is hereby DENIED with prejudice.

   A plain reading of the Consent Order indicates:

                  The Trustee shall only pay this amount in the event that
                  administrative compensation to the Trustee is authorized in
                  sufficient amounts to pay this settlement, that such funds are
                  actually recovered by the Trustee, and that such funds are lawfully
                  transferred from the Level III Trading Partners, L.P. Litigation Trust
                  to Patrick Cotter, or any professional corporation or company in
                  which he holds an interest . . . .

   [ECF Doc. 67 at 1-2] (emphasis added). The Consent Order further states:

                  The amounts due from the Trustee to the Defendants pursuant to this
                  Order do not constitute claims on the bankruptcy estate of Level
                  III Trading Partners, L.P., nor on the Level III Trading
                  Partners, L.P. Litigation Trust, and may not be paid from any
                  asset of the estate of Level III Trading Partners, L.P. or from
                  any account or asset of the Level III Trading Partners, L.P.
                  Litigation Trust.

   Id. at 2 (emphasis added). The cited provisions of the Consent Order are clear: the Defendants’

   attorneys’ fees may be paid out of fees recovered by Trustee Cotter, and not from the Level III

   Trading Partners, L.P. estate (“Estate”) or from any account or asset of the Level III Trading
Case 15-01039 Doc 81 Filed 04/20/20 Entered 04/20/20 15:22:48 Main Document Page 3 of 3




   Partners, L.P. Litigation Trust (“Trust”). The fact that Trustee Cotter resigned from his duties and

   failed to apply for fees does not convert the terms of the Consent Order into a claim against the

   Estate or the Trust; and

          IT IS FURTHER ORDERED that movant shall immediately serve a copy of this Order

   on the required parties who will not receive notice through the ECF System pursuant to the Federal

   Rules of Bankruptcy Procedure and the Local Rules Bankruptcy Rules and file a certificate of

   service to that effect within three (3) days.

                  New Orleans, Louisiana, April 20, 2020.



                                                        MEREDITH S. GRABILL
                                                   UNITED STATES BANKRUPTCY JUDGE
